COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Jose Guillermo Mendez v. The State of Texas

Appellate case number:     01-19-00581-CR

Trial court case number: 1627628

Trial court:               263rd District Court of Harris County

        The appellant, Jose Guillermo Mendez, has filed a motion to substitute counsel that
complies with Rule 6.5(d). See TEX. R. APP. P. 6.5(d). Accordingly, the appellant’s motion to
substitute is GRANTED. The Clerk of this Court is DIRECTED to remove Emily Munoz-Detoto
as attorney for the appellant and to add Roberto M. Hinojosa as lead counsel for the appellant.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually      Acting for the Court


Date: __October 8, 2019___